Title: To George Washington from Brigadier General William Maxwell, 27 April 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 27th April 1779

I have the pleasure to inclose Your Excellency Yesterdays New York Paper giving an account of the Packet’s arival.
I likewise inclose you a note I got with the Paper last nigh[t]. The person who deliverd my man the papers, last night says that the Flat bottom’d Boats went down to the Hook the day the note was wrote. Some emajins they are for Munmoth others for Egg Harbour I think it must be along that shore; therefore I thought proper to give the earleyest notice and am Your Excellencys Most Obeydent Humble Servant
Wm Maxwell